DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 5/31/2022.
A voicemail was left for Mr. Heavener on 6/2/2022.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
As to the arguments on pages 9-10,
As stated by applicant, the detector main region and the at least three detector contacts refer to different distinct regions.  As such, they cannot use the same conductivity type.  The Examiner acknowledges applicant’s intention for the feature at issue to be construed to mean that both the contacts and main region can have the same conductivity type, but the Examiner respectfully notes that when applicant recites “the conductivity type” on line 14, applicant is reasonably referring to the previously recited conductivity type and all that it includes as is recited on line 11.  The initially recited conductivity type must include a first doping concentration because applicant expressly states “a conductivity type having a first doping concentration.”  In light of the disclosure, a conductivity type is, for example, a p-doping (see paragraph [0050]).  As such, read in light of the disclosure, applicant is, as an example, essentially reciting a p-doping region having a first doping concentration when applicant recites “a conductivity type having a first doping concentration.”  The phrase “conductivity type” is intended to be one of a specific type of doping, such as a p-doping.  As such, this type is a physical object, and this physical object is recited to require “a first doping concentration.”  When applicant refers to this conductivity type, applicant is therefore referring to everything that this conductivity type is recited to required.  Applicant recites “a ratio between a first resistance and a second resistance” on lines 1-2 of the second to last paragraph.  What applicant is currently reciting with regard to the conductivity types would be essentially the same as later reciting “the ratio between a third and fourth resistance.”  Such a recitation would be indefinite because the previously recited ratio is required to be between the first and second resistances and not third and fourth resistances.  It is indefinite and unclear to require that the conductivity type initially require a first doping concentration and then refer to the same conductivity type having a different second doping concentration, because no conductivity type was previously recited to have a second doping concentration.  Applicant’s recitation of “the conductivity type having a second doping concentration” is a reasonably referring to a conductivity type having a second doping concentration as claimed.  Because no such conductivity type was previously recited, and because more than one conductivity type is disclosed, this phrase is indefinite.  As such, the Examiner respectfully disagrees with applicant.  
While applicant believes that the Examiner’s suggested amendment may introduce ambiguity, there are many ways in which applicant can amend the claims to overcome this issue.  Applicant, for example, could recite first and second conductivity types having their respective doping concentrations, and then recite that the first and second conductivity types are the same types but with different doping concentrations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the conductivity type having a second doping concentration” on line 14 is indefinite.  At issue is that the conductivity this phrase is referring to has a first doping concentration, and as such, it is unclear how the above conductivity can refer to a conductivity having a first doping concentration but then be recited to have a second doping concentration.  
As to Claim 2
The phrase “the conductivity type” on lines 4-5 and 8-9 is indefinite.  Two different conductivity types were recited in claim 1, and it is therefore unclear which conductivity types the above phrase is referencing.  
As to Claims 2-14,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Allowable Subject Matter
Claims 15-19 are allowed.
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of an asymmetry detector configured to detect an asymmetric characteristic of the vertical Hall sensor element, wherein the asymmetry detector comprises: a detector main region that vertically extends into the semiconductor substrate from the first main surface towards the second main surface and is of a conductivity type having a first doping concentration; and at least three detector contacts disposed in the detector main region at the first main surface, wherein the at least three detector contacts are ohmic contacts of the conductivity type having a second doping concentration that is higher than the first doping concentration, a cross-talk compensation circuit comprising: a resistance ratio measurement circuit configured to determine a ratio between a first resistance and a second resistance, wherein the first resistance is a resistance between a first pair of detector contacts of the at least three detector contacts and the second resistance is a resistance between a second pair of detector contacts of the at least three detector contacts; and signal processing circuitry configured to generate a compensated measurement signal based on the first sensor signal and the determined ratio. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 15,
The primary reason for the allowance of claim 15 is the inclusion of determining a ratio between a first resistance and a second resistance, wherein the first resistance is a resistance between a first pair of detector contacts of an asymmetry detector and the second resistance is a resistance between a second pair of detector contacts of the asymmetry detector, wherein at least one contact of the second pair of detector contacts is different from the first pair of detector contacts; and generating a compensated measurement signal based on the first sensor signal, the second sensor signal, and the determined ratio. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858